Exhibit 10.7































PLATO LEARNING, INC.
2006 STOCK INCENTIVE PLAN



















--------------------------------------------------------------------------------







PLATO LEARNING, INC. 2006 STOCK INCENTIVE PLAN



TABLE OF CONTENTS



Article 1. Establishment, Objectives and Duration 1 Article 2. Definitions 1
Article 3. Administration 7 Article 4. Shares Subject to the Plan and Maximum
Awards 8 Article 5. Eligibility and Participation 9 Article 6. Options 9 Article
7. Stock Appreciation Rights 13 Article 8. Restricted Stock and Restricted Stock
Units 13 Article 9. Performance Shares 14 Article 10. Other Stock Awards 15
Article 11. Performance Measures 15 Article 12. Beneficiary Designation 16
Article 13. Deferrals and Code Section 409A 17 Article 14. Rights of
Participants 17 Article 15. Amendment, Modification and Termination 17 Article
16. Nontransferability of Awards. 19 Article 17. Withholding 20 Article 18.
Indemnification 20 Article 19. Successors 20 Article 20. Breach of Restrictive
Covenants 20 Article 21. Legal Construction 21



- i -

--------------------------------------------------------------------------------





PLATO LEARNING, INC. 2006 STOCK INCENTIVE PLAN



Article 1.                        Establishment, Objectives and Duration

1.1       Establishment of the Plan.  PLATO Learning, Inc., a Delaware
corporation, hereby establishes this PLATO Learning, Inc. 2006 Stock Incentive
Plan (the "Plan") as set forth herein.  Capitalized terms used but not otherwise
defined herein will have the meanings given to them in Article 2.  The Plan
permits the grant of Nonstatutory Stock Options, Incentive Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares, and other Stock Awards.  

The Board of Directors of the Company approved the Plan on December 8,
2005.  The Plan shall become effective upon its ratification by an affirmative
vote at the annual meeting of stockholders of the Company to be held on March 2,
2006, and will remain in effect as provided in Section 1.3 hereof.

1.2       Purpose of the Plan.  The purpose of the Plan is to promote the
success and enhance the value of the Company by linking the personal interests
of Participants to those of Company shareholders, and by providing Participants
with an incentive for outstanding performance.  The Plan is further intended to
provide flexibility to the Company in its ability to motivate, attract and
retain the services of Participants upon whose judgment, interest, and special
effort the successful conduct of its business is largely dependent.

1.3       Duration of the Plan.  The Plan will commence on the Effective Date,
as described in Article 2, and will remain in effect, subject to the right of
the Committee to amend or terminate the Plan at any time pursuant to Article 15,
until all Shares subject to it pursuant to Article 4 have been issued or
transferred according to the Plan's provisions.  In no event may an Award be
granted under the Plan on or after the tenth annual anniversary of the Effective
Date.

Article 2.                        Definitions

Whenever used in the Plan, the following terms have the meanings set forth
below, and when the meaning is intended, the initial letter of the word is
capitalized:

"Affiliates" means (a) for purposes of Incentive Stock Options, any corporation
that is a Parent or Subsidiary of the Company, and (b) for all other purposes
hereunder, an entity that is (directly or indirectly) controlled by, or
controls, the Company.

"Award" means, individually or collectively, a grant under this Plan to a
Participant of Nonstatutory Stock Options, Incentive Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Performance
Shares or other Stock Awards.

"Award Agreement" means an agreement entered into by the Company and a
Participant setting forth the terms and provisions applicable to an Award or
Awards granted to the Participant or the terms and provisions applicable to an
election to defer compensation under Section 8.2.

"Board" or "Board of Directors" means the Board of Directors of the Company.



- 1 -

--------------------------------------------------------------------------------





"Cause" shall have the meaning set forth in any employment, consulting, or other
written agreement between the Participant and the Company or an Affiliate.  If
there is no employment, consulting, or other written agreement between the
Participant and the Company or an Affiliate, or if such agreement does not
define "Cause," then "Cause" shall have the meaning specified by the Committee
in connection with the grant of any Award; provided, that if the Committee does
not so specify, "Cause" shall mean the Participant's:

(a)       willful neglect of or continued failure to substantially perform his
or her duties with or obligations for the Company or an Affiliate in any
material respect (other than any such failure resulting from his or her
incapacity due to physical or mental illness);

(b)       commission of a willful or grossly negligent act or the willful or
grossly negligent omission to act that causes or is reasonably likely to cause
material harm to the Company or an Affiliate; or

(c)       commission or conviction of, or plea of nolo contendere to, any felony
or any crime materially injurious to the Company or an Affiliate.

An act or omission is "willful" for this purpose if it was knowingly done, or
knowingly omitted, by the Participant in bad faith and without reasonable belief
that the act or omission was in the best interest of the Company or an
Affiliate.  Determination of Cause shall be made by the Committee in its sole
discretion, and may be applied retroactively if, after the Participant
terminates Service, it is discovered that Cause occurred during Participant’s
Service.

"Change in Control" means the occurrence of any one or more of the following:

(a)       Any person or persons acting as a group acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Company representing fifty
percent (50%) or more of the voting power of the Company’s then outstanding
stock; provided, however, that a Change in Control shall not be deemed to occur
by virtue of any of the following acquisitions:  (i) by the Company or any
Affiliate, (ii) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliate, or (iii) by any underwriter
temporarily holding securities pursuant to an offering of such securities;

(b)       Any person or persons acting as a group acquires ownership of stock
that, together with stock held by such person or group, constitutes more than
fifty percent (50%) of the total fair market value or voting power of the
Company’s then outstanding stock.  The acquisition of Company stock by the
Company in exchange for property, which reduces the number of outstanding shares
of Company stock and increases the percentage ownership by any person or group
to more than 50% of the total fair market value or voting power of the Company’s
then outstanding stock will be treated as a Change in Control;

(c)       A majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of the appointment or election;



- 2 -

--------------------------------------------------------------------------------





(d)       Any person or persons acting as a group acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value of at least forty percent (40%) of the total gross fair market
value of all the assets of the Company immediately prior to such
acquisition.  For purposes of this section, gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, without regard to any liabilities associated with such assets.  The event
described in this paragraph (d) shall not be deemed to be a Change in Control if
the assets are transferred to (i) any owner of Company stock in exchange for or
with respect to the Company's stock, (ii) an entity in which the Company owns,
directly or indirectly, at least fifty percent (50%) of the entity's total value
or total voting power, (iii) any person that owns, directly or indirectly, at
least fifty percent (50%) of the total value or voting power of all outstanding
Company stock, or (iv) an entity in which a person described in (d)(iii) above
owns at least fifty percent (50%) of the total value or voting power.  For
purposes of this section, and except as otherwise provided, a person's status is
determined immediately after the transfer of the assets; or

(e)       Upon the happening of any other event(s) designated in the Code, or
regulations or guidance thereunder, as a Change in Control for purposes of
Section 409A of the Code.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person or group owning more than fifty
percent (50%) of the total value or voting power of all outstanding Company
stock acquires additional Company stock.  In no event will a Change in Control
be deemed to have occurred, with respect to the Participant, if an employee
benefit plan maintained by the Company or an Affiliate or the Participant is
part of a purchasing group that consummates the transaction that would otherwise
result in a Change in Control.  The employee benefit plan or the Participant
will be deemed “part of a purchasing group” for purposes of the preceding
sentence if the plan or the Participant is an equity participant in the
purchasing company or group, except where participation is passive ownership of
less than two percent (2%) of the stock of the purchasing company.

"Code" means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

"Committee" shall mean the Compensation Committee of the Board of Directors, the
composition of which shall at all times satisfy the provisions of Code Section
162(m) and shall consist of at least two directors who are "independent
directors" within the meaning of the NASDAQ marketplace rules, and "nonemployee
directors" within the meaning of Exchange Act Rule 16b-3.

"Company" means PLATO Learning, Inc., a Delaware corporation, and any successor
thereto as provided in Article 19.

"Consultant" means any person, including an advisor, engaged by the Company or
an Affiliate to render services to such entity and who is not a Director or an
Employee.



- 3 -

--------------------------------------------------------------------------------





"Director" means any individual who is a member of the Board of Directors.

"Disability" shall have the meaning prescribed by the Committee in any
applicable Award Agreement or, in the absence of any such definition, shall
mean:

(a)                A physical or mental condition that would qualify a
Participant for a disability benefit under the long-term disability plan of the
Company applicable to him or her;

(b)                If the Participant is not covered by such a long-term
disability plan, disability as defined for purposes of eligibility for a
disability award under the Social Security Act;  

(c)                When used in connection with the exercise of an Incentive
Stock Option following termination of employment, disability within the meaning
of Code Section 22(e)(3); or

(d)                Such other condition as may be determined by the Committee to
constitute "disability" under Code Section 409A.

"Effective Date" means March 2, 2006 subject to the Plan's adoption by the Board
and approval of the Plan by the Company's shareholders.

"Employee" means any person employed by the Company or an Affiliate in a common
law employee-employer relationship.  A Participant shall not cease to be an
Employee for purposes of this Plan in the case of (i) any leave of absence
approved by the Company or (ii) transfers between locations of the Company or
among the Company, its Parent, any Subsidiary, or any successor.  For purposes
of Incentive Stock Options, no such leave may exceed ninety (90) days, unless
reemployment upon expiration of such leave is guaranteed by statute or
contract.  If reemployment upon expiration of a leave of absence approved by the
Company is not so guaranteed, on the one hundred and eighty-first (181st) day of
such leave any Incentive Stock Option held by the Participant shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option.  Neither service as a Director nor payment of a
director's fee by the Company shall be sufficient to constitute "employment" by
the Company.

"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.

"Exercise Price" means the price at which a Share may be purchased by a
Participant pursuant to an Option.

"Fair Market Value" of a Share on any given date shall be determined by the
Committee as follows:

(a)                If the Share is listed for trading on the National
Association of Securities Dealers, Inc. (NASDAQ) National Market System or one
or more national securities exchanges, the last reported sales price on the
NASDAQ or such principal exchange on the date in question, or if such Share
shall not have been traded on such principal exchange on such date, the last
reported sales price on the NASDAQ or such principal exchange on the first day
prior thereto on which such Share was so traded;



- 4 -

--------------------------------------------------------------------------------





(b)                If the Share is not listed for trading, by any means
determined fair and reasonable by the Committee, which determination shall be
final and binding on all parties; or

"Incentive Stock Option" or "ISO" means an option to purchase Shares granted
under Article 6 that is designated as an Incentive Stock Option and that is
intended to meet the requirements of Code Section 422.

"Nonstatutory Stock Option" or "NQSO" means an option to purchase Shares granted
under Article 6 that is not intended to meet the requirements of Code Section
422.

"Option" means an Incentive Stock Option or a Nonstatutory Stock Option, as
described in Article 6.

"Parent" means a "parent corporation," whether now or hereafter existing, as
defined in Code Section 424(e).

"Participant" means an Employee, Consultant or Director whom the Committee has
selected to participate in the Plan pursuant to Section 5.2 and who has an Award
outstanding under the Plan.

"Performance-Based Exception" means the performance-based exception from the tax
deductibility limitations of Code Section 162(m) and any regulations promulgated
thereunder.

"Performance Period" means the time period during which performance objectives
must be met in order for a Participant to earn Performance Shares granted under
Article 9.

"Performance Share" means an Award denominated in Shares which may be earned in
whole or in part based on the attainment of certain performance objectives
specified in the Award Agreement, as described in Article 9.  

"Personal Leave" means a leave of absence as described in Section 5.3.

"Plan" means the PLATO Learning, Inc. 2006 Stock Incentive Plan, as set forth in
this document, and as amended from time to time.

"Prior Plans" means the following equity incentive plans maintained by the
Company:  (i) TRO Learning, Inc. 1997 Stock Incentive Plan; (ii) TRO Learning,
Inc. 1997 Non-Employee Directors Stock Option Plan; (iii) PLATO Learning, Inc.
2000 Stock Incentive Plan; (iv) PLATO Learning, Inc. 2000 Nonemployee Directors
Stock Option Plan; and (v) PLATO Learning, Inc. 2002 Stock Plan, as amended and
including its sub-plan, the PLATO Learning United Kingdom Share Option Plan.

"Restriction Period" means the period during which the transfer of Shares of
Restricted Stock is limited in some way (based on the passage of time, the
achievement of performance objectives, or the occurrence of other events as
determined by the Committee, in its sole discretion) or the Restricted Stock is
not vested.



- 5 -

--------------------------------------------------------------------------------





"Restricted Stock" means a contingent grant of Shares awarded to a Participant
pursuant to Article 8.  The Shares awarded to the Participant will vest over the
Restricted Period and according to the time-based or performance-based criteria,
specified in the Award Agreement.

"Restricted Stock Unit" or "RSU" means a notional account established pursuant
to an Award granted to a Participant, as described in Article 8, that is (a)
valued solely by reference to Shares, (b) subject to restrictions specified in
the Award Agreement, and (c) payable only in Shares.  The RSUs awarded to the
Participant will vest according to the time-based or performance-based criteria
specified in the Award Agreement.

“Retirement” means Normal Retirement or Early Retirement.  For purposes of this
Plan, “Normal Retirement” means retirement from active employment with the
Company and any Affiliate of the Company on or after age 65; or termination of
employment on or after (a) reaching the age established by the Company as the
normal retirement age in any employment agreement between the Participant and
the Company or an Affiliate, or, in the absence of such an agreement (b)
reaching age sixty-two with ten years of service with the Company or an
Affiliate, provided the retirement is approved by the Chief Executive Officer of
the Company, unless the Participant is an officer subject to Section 16 of the
Exchange Act, in which case the retirement must be approved by the
Committee.  For purposes of this Plan, “Early Retirement” means retirement, with
consent of the Committee at the time of retirement, from active employment with
the Company and any Affiliate of the Company, when a minimum of 70 is determined
by totaling the age of the employee and the number of years of service as an
active employee with the Company and any Affiliate.

"Service" means the provision of services to the Company or its Affiliates in
the capacity of (i) an Employee, (ii) a Director, or (iii) a Consultant.  For
purposes of this Plan, the transfer of an Employee from the Company to an
Affiliate, from an Affiliate to the Company or from an Affiliate to another
Affiliate shall not be a termination of Service.  However, if the Affiliate for
which an Employee, Director or Consultant is providing services ceases to be an
Affiliate of the Company due to a sale, transfer or other reason, and the
Employee, Director or Consultant ceases to perform services for the Company or
any Affiliate, the Employee, Director or Consultant shall incur a termination of
Service.  In the case of an Award that is subject to Code Section 409A, whether
a termination of Service has occurred is determined under Section 13.2.

"Shares" means the shares of common stock, $0.01 par value, of the Company, or
any successor or predecessor equity interest in the Company.

"Stock Appreciation Right" or "SAR" means an Award of the contingent right to
receive Shares or cash, as specified in the Award Agreement, in the future,
based on the value, or the appreciation in the value, of Shares, pursuant to the
terms of Article 7.  

"Subsidiary" means a "subsidiary corporation," whether now or hereafter
existing, as defined in Code Section 424(f).



- 6 -

--------------------------------------------------------------------------------





"Vested" means, with respect to an Award, that such Award has become fully or
partly exercisable; provided, however, that notwithstanding its status as a
Vested Award, an Award shall cease to be exercisable pursuant to (and while
exercisable shall be subject to) such terms as are set forth herein and in the
relevant Award Agreement.  Similarly, terms such as "Vest," "Vesting," and
"Unvested" shall be interpreted accordingly.  

Article 3.                         Administration

3.1       The Committee.  The Plan will be administered by the Committee, or by
any other committee appointed by the Board whose composition satisfies the
"nonemployee director" requirements of Rule 16b-3 under the Exchange Act and the
regulations of Rule 16b-3 under the Exchange Act, the "independent director"
requirements of the NASDAQ marketplace rules, and the "outside director"
provisions of Code Section 162(m), or any successor regulations or provisions.

3.2       Authority of the Committee.  Except as limited by law and subject to
the provisions of this Plan, the Committee will have full power to:  select
Employees, Directors and Consultants to participate in the Plan; determine the
sizes and types of Awards; determine the terms and conditions of Awards in a
manner consistent with the Plan; construe and interpret the Plan and any
agreement or instrument entered into under the Plan; establish, amend or waive
rules and regulations for the Plan's administration; and (subject to the
provisions of Article 16) amend the terms and conditions of any outstanding
Award to the extent they are within the discretion of the Committee as provided
in the Plan.  Further, the Committee will make all other determinations that may
be necessary or advisable to administer the Plan.  As permitted by law and
consistent with Section 3.1, the Committee may delegate some or all of its
authority under the Plan, including to an officer of the Company to designate
the Employees (other than such officer himself or herself) to receive Options
and to determine the number of Shares subject to the Options such Employees will
receive.

The duties of the Committee or its delegatee shall also include, but shall not
be limited to, making disbursements and settlements of Awards, creating trusts,
and determining whether to defer or accelerate the vesting of, or the lapsing of
restrictions or risk of forfeiture with respect to, Options, Restricted Stock
and Restricted Stock Units, and Stock Appreciation Rights.  Subject only to
compliance with the express provisions of the Plan, the Committee or its
delegatee may act in its sole and absolute discretion in performing the duties
specifically set forth in the preceding sentence and other duties under the
Plan.  

3.3       Decisions Binding.  All determinations and decisions made by the
Committee pursuant to the provisions of the Plan will be final, conclusive and
binding on all persons, including, without limitation, the Company, its Board of
Directors, its shareholders, all Affiliates, Employees, Participants and their
estates and beneficiaries.

3.4       Change in Control.  In the event of a Change in Control, the Committee
shall have the discretion to accelerate the vesting of Awards, eliminate any
restrictions applicable to Awards, deem the performance measures to be
satisfied, or take such other action as it deems appropriate, in its sole
discretion.   With respect to any Award that is subject to the provisions of
Code Section 409A, the Committee’s discretion hereunder shall be limited to the
extent that its exercise would not cause such Award to fail to comply with the
requirements of Code Section 409A.



- 7 -

--------------------------------------------------------------------------------





Article 4.                        Shares Subject to the Plan and Maximum Awards

4.1       Number of Shares Available for Awards.  

(a)       Subject to adjustment as provided below and in Sections 4.2 and 4.3,
the maximum number of Shares that may be issued or transferred to Participants
under the Plan will be 1,794,904 Shares, which represents the number of Shares
available for the grant of future awards under the Company's Prior Plans as of
the Effective Date.  No additional awards will be made under any Prior Plan on
or after the Effective Date.  Shares to be issued pursuant to Awards may be
authorized, but unissued, or reacquired Common Stock.  Notwithstanding anything
to the contrary contained herein: (i) all Shares covered by a SAR or Option
shall be considered issued or transferred pursuant to the Plan to the extent it
is exercised and without regard to whether Shares are actually issued to the
Participant upon such exercise; and (ii) the aggregate plan limit above shall
not be increased by Shares tendered in payment of an Option Exercise Price,
Shares withheld by the company to satisfy a tax withholding obligation, or
Shares repurchased by the Company with Exercise Price proceeds from the
Participant.

(b)       The total number of Shares that may be issued or transferred in
connection with the Awards of Restricted Stock, Restricted Stock Units,
Performance Shares or other full value Stock Awards shall not exceed
750,000.  The maximum number of Shares that may be issued or transferred to
Participants as Incentive Stock Options is 100,000.  The maximum number of
Shares and Share equivalent units that may be granted during any calendar year
to any one Participant under all types of Awards available under the Plan is
250,000 (on an aggregate basis); provided, however, that (i) the foregoing limit
will apply whether the Awards are paid in Shares or in cash; and (ii) the
Participant in connection with his or her first year of Service may be granted
an additional Award covering not more than an additional 200,000 Shares, which
shall not count against the limits set forth initially in this sentence.  All
limits described in this Section 4.1(b) are subject to adjustment as provided in
Section 4.3.

4.2       Lapsed Awards.  Any Shares subject to an Award under the Plan or the
Prior Plan that, on or after the Effective Date, are forfeited, canceled,
settled or otherwise terminated without a distribution of Shares to a
Participant will revert to the Plan and thereafter be deemed to be available
again for Award.

4.3       Adjustments in Authorized Shares. If the Shares, as currently
constituted, are changed into or exchanged for a different number or kind of
shares of stock or other securities of the Company or of another corporation
(whether because of a merger, consolidation, recapitalization, reclassification,
split, reverse split, combination of shares, or otherwise, but not including a
Public Offering or other capital infusion from any source) or if the number of
Shares is increased through the payment of a stock dividend, then the Committee
shall substitute for or add to each Share that may become subject to an Award
the number and kind of shares of stock or other securities into which each
outstanding Share was changed, for which each such Share was exchanged, or to
which each such Share is entitled, as the case may be.



- 8 -

--------------------------------------------------------------------------------





Article 5.                        Eligibility and Participation

5.1       Eligibility.  An Employee shall be deemed eligible for participation
upon such Employee's first day of employment.  Additionally, non-Employee
Directors and Consultants and/or their representatives who are chosen from time
to time at the sole discretion of the Company to receive one or more Awards are
also eligible to participate in the Plan.

5.2       Actual Participation.  Subject to the provisions of the Plan, the
Committee will, from time to time, select those Employees, non-Employee
Directors and Consultants to whom Awards will be granted, and will determine the
nature and amount of each Award.

5.3       Personal Leave Status.  

(a)       Notwithstanding anything in the Plan to the contrary, the Committee,
in its sole discretion, reserves the right to designate a Participant's leave of
absence as "Personal Leave."  No Awards shall be granted to a Participant during
Personal Leave.  A Participant's Unvested Awards shall remain Unvested during
such Personal Leave and the time spent on such Personal Leave shall not count
towards the Vesting of such Awards.  A Participant's Vested Awards that may be
exercised pursuant to Section 6.6 hereof shall remain exercisable upon
commencement of Personal Leave until the earlier of (i) a period of one year
from the date of commencement of such Personal Leave; or (ii) the remaining
exercise period of such Awards after which time the Option is forfeited unless
the Participant has returned from Personal Leave.  Notwithstanding the
foregoing, if a Participant returns to the Company from a Personal Leave of less
than one year and the Participant's Awards have not expired, the Awards shall
remain exercisable and additional vesting will resume for the remaining exercise
period as provided at the time of grant and subject to the conditions contained
herein.

(b)       The Committee, in its sole discretion, may waive or alter the
provisions of this Section 5.3 with respect to any Participant.  The waiver or
alteration of such provisions with respect to any Participant shall have no
effect on any other Participant.

Article 6.                        Options

6.1       Grant of Options.  Subject to the terms and provisions of the Plan,
Options may be granted to Employees, non-Employee Directors and Consultants in
the number, and upon the terms, and at any time and from time to time, as
determined by the Committee.

6.2       Award Agreement.  Each Option grant will be evidenced by an Award
Agreement that specifies the Exercise Price, the duration of the Option, the
number of Shares to which the Option pertains, the manner, time and rate of
exercise or Vesting of the Option, and such other provisions as the Committee
determines.  The Award Agreement will also specify whether the Option is
intended to be an ISO or an NQSO.



- 9 -

--------------------------------------------------------------------------------





6.3       Exercise Price.  The Exercise Price for each Share subject to an
Option will be determined by the Committee; provided, however, that the exercise
price of any Option shall in all cases be equal to or greater than the Fair
Market Value of a Share on the date the Option is granted.  

6.4       Duration of Options.  Each Option will expire at the time determined
by the Committee at the time of grant, but no later than the tenth anniversary
of the date of its grant.

6.5       Dividend Equivalents.  The Committee may, but will not be required to,
provide under an agreement for payments in connection with Options that are
equivalent to dividends declared and paid on the Shares underlying the Options
prior to the date of exercise.  Such dividend equivalent agreement shall be
separate and apart from the Award Agreement and shall provide that, to the
extent the related Option Award is intended to avoid the application of Code
Section 409A, the right to the dividend equivalent payment shall not be
contingent, directly or indirectly, upon the exercise of the related Option.

6.6       Exercise of Options.  Options will be exercisable at such times and be
subject to such restrictions and conditions as the Committee in each instance
approves, which need not be the same for each Award or for each Participant.  

6.7       Payment.  The holder of an Option may exercise the Option only by
delivering a written notice, or if permitted by the Committee, in its discretion
and in accordance with procedures adopted by it, by delivering an electronic
notice of exercise to the Company setting forth the number of Shares as to which
the Option is to be exercised, together with full payment of the Exercise Price
for the Shares and any withholding tax relating to the exercise of the Option.

The Exercise Price and any related withholding taxes (as provided in Article 17)
will be payable to the Company in full either:  (a) in cash, or its equivalent,
in United States dollars; (b) if permitted in the governing Award Agreement, by
tendering Shares owned by the Participant duly endorsed for transfer to the
Company, or Shares issuable to the Participant upon exercise of the Option; or
(c) any combination of (a) and (b); or (d) by any other means the Committee
determines to be consistent with the Plan's purposes and applicable law.  The
Committee, in its discretion, may require that no Shares may be tendered until
such Shares have been owned by the Participant for at least six months (or such
other period determined by the Committee).

6.8       Special Provisions for ISOs.  Notwithstanding any other provision of
this Article 6, the following special provisions shall apply to any Award of
Incentive Stock Options:

(a)       The Committee may award Incentive Stock Options only to Employees.

(b)       An Option will not constitute an Incentive Stock Option under this
Plan to the extent it would cause the aggregate Fair Market Value of Shares with
respect to which Incentive Stock Options are exercisable by the Participant for
the first time during a calendar year (under all plans of the Company and its
Affiliates) to exceed $100,000.  Such Fair Market Value shall be determined as
of the date on which each such Incentive Stock Option is granted.



- 10 -

--------------------------------------------------------------------------------





(c)       If the Employee to whom the Incentive Stock Option is granted owns
stock possessing more than ten (10%) percent of the total combined voting power
of all classes of the Company or any Affiliate, then:  (i) the Exercise Price
for each Share subject to an Option will be at least one hundred ten percent
(110%) of the Fair Market Value of the Share on the Effective Date of the Award;
and (ii) the Option will expire upon the earlier of (A) the time specified by
the Committee in the Award Agreement, or (B) the fifth anniversary of the date
of grant.

(d)       No Option that is intended to be an Incentive Stock Option may be
granted under the Plan until the Company's shareholders approve the Plan.  If
such shareholder approval is not obtained within 12 months after the Board's
adoption of the Plan, then no Options may be granted under the Plan that are
intended to be Incentive Stock Options.  No Option that is intended to be an
Incentive Stock Option may be granted under the Plan after the tenth anniversary
of the date the Company adopted the Plan or the Company's shareholders approved
the Plan, whichever is earlier.

(e)       An Incentive Stock Option must be exercised, if at all, by the
earliest of (i) the time specified in the Award Agreement, (ii) three months
after the Participant's termination of Service for a reason other than death or
Disability, or (iii) twelve months after the Participant's termination of
Service for death or Disability.

(f)       An Option that is intended but fails to be an ISO shall be treated as
an NQSO for purposes of the Plan.

    6.9     Termination of Service.  Unless the applicable Award Agreement
provides otherwise and subject to Section 6.8(e):

(a)                If a Participant’s Service with the Company and any Affiliate
terminates by reason of death, any Option may thereafter be exercised, to the
extent then exercisable, by the legal representative of the estate or by the
legatee of the Participant under the will of the Participant, but may not be
exercised after twelve months from the date of such death or the expiration of
the stated term of the Option, whichever period is shorter. In the event of
termination of Service by reason of death, if, pursuant to its terms, any
Incentive Stock Option is exercised after the expiration of the exercise periods
that apply for purposes of Code Section 422, the Option will thereafter be
treated as a Nonstatutory Stock Option. Options that are not exercisable at the
time of Participant’s death shall expire at the close of business on the date of
death.

(b)                If a Participant’s Service with the Company and any Affiliate
terminates by reason of Disability, any Option held by such Participant may
thereafter be exercised, to the extent it was exercisable at the time of
termination due to Disability, but may not be exercised after twelve months from
the date of such termination of Service or the expiration of the stated term of
the Option, whichever period is the shorter. In the event of termination of
Service by reason of Disability, if, pursuant to its terms, any Incentive Stock
Option is exercised after the expiration of the exercise periods that apply for
purposes of Code Section 422, the Option will thereafter be treated as a
Nonstatutory Stock Option. Options that are not exercisable at the time of such
termination of Service shall expire at the close of business on the date of such
termination.



- 11 -

--------------------------------------------------------------------------------





(c)                If a Participant’s Service with the Company and any Affiliate
terminates by reason of Retirement, any Option held by such Participant may
thereafter be exercised, to the extent it was exercisable at the time of
termination due to Retirement, but may not be exercised after thirty-six months
from the date of such termination of Service or the expiration of the stated
term of the Option, whichever period is the shorter. In the event of termination
of Service by reason of Retirement, if, pursuant to its terms, any Incentive
Stock Option is exercised after the expiration of the exercise periods that
apply for purposes of Code Section 422, the Option will thereafter be treated as
a Nonstatutory Stock Option.  Options that are not exercisable at the time of
such termination of Service by reason of Retirement shall expire at the close of
business on the date of such termination.

(d)                If a Participant’s Service terminates for any reason other
than Death, Disability or Retirement, any Option held by such Participant may
thereafter be exercised to the extent it was exercisable at the time of such
termination, but may not be exercised after 90 days after such termination, or
the expiration of the stated term of the Option, whichever period is the
shorter. In the event of termination of Service by reason other than Death,
Disability or Retirement and if pursuant to its terms any Incentive Stock Option
is exercised after the expiration of the exercise periods that apply for
purposes of Code Section 422, the Option will thereafter be treated as a
Nonstatutory Stock Option. Options that are not exercisable at the time of such
termination of Service shall expire at the close of business on the date of such
termination.  In the event a Participant’s Service with the Company is
terminated for Cause, all unexercised Options granted to such Participant shall
immediately terminate.

Each Option Award Agreement will set forth the extent to which the Participant
has the right to exercise the Option after his or her termination of
Service.  These terms will be determined by the Committee in its sole
discretion, need not be uniform among all Options, and may reflect, among other
things, distinctions based on the reasons for termination of Service.  However,
notwithstanding any other provision herein to the contrary, no additional
Options will Vest after a Participant's Service ceases or has terminated for any
reason, whether such cessation or termination is lawful or unlawful.

6.10      Maximum Value Options.  The Committee may establish, in an Option
Award Agreement, a maximum potential appreciation that may be delivered with
respect to the Participant’s Options.  In the event a Participant exercises his
or her Options when the Fair Market Value of the Shares exceeds the maximum
potential appreciation threshold set forth in the Award Agreement, the number of
Shares delivered to the Participant upon exercise will be reduced as necessary
to effect the maximum value restriction.  



- 12 -

--------------------------------------------------------------------------------





Article 7.             Stock Appreciation Rights

7.1       Grant of SARs.  Subject to the terms and conditions of the Plan, SARs
may be granted to Participants at any time and from time to time, as determined
by the Committee.  Within the limits of Article 4, the Committee will have sole
discretion to determine the number of SARs granted to each Participant and,
consistent with the provisions of the Plan, to determine the terms and
conditions pertaining to SARs.

The grant price for any SAR shall be determined by the Committee, but shall in
all cases be equal to or greater than the Fair Market Value of a Share on the
date the SAR is granted.  .

7.2       Exercise of SARs.  SARs may be exercised upon whatever terms and
conditions the Committee, in its sole discretion, imposes.

7.3       Award Agreement.  Each SAR grant will be evidenced by an Award
Agreement that specifies the grant price, whether settlement of the SAR will be
made in cash or in Shares, the term of the SAR and such other provisions as the
Committee determines.

7.4       Term of SAR.  The term of a SAR will be determined by the Committee,
in its sole discretion, but may not exceed ten years.

7.5       Payment of SAR Amount.  Upon exercise of a SAR with respect to a
Share, a Participant will be entitled to receive an amount equal to the excess,
if any, of the Fair Market Value of a Share on the date of exercise of the SAR
over the grant price specified in the Award Agreement.  At the discretion of the
Committee, the payment that may become due upon SAR exercise may be made in
cash, in Shares or in any combination of the two.

7.6       Termination of Service.  Each SAR Award Agreement will set forth the
extent to which the Participant has the right to exercise the SAR after his or
her termination of Service.  These terms will be determined by the Committee, in
its sole discretion, need not be uniform among all SARs issued under the Plan,
and may reflect, among other things, distinctions based on the reasons for
termination of Service.

Article 8.             Restricted Stock and Restricted Stock Units

8.1       Grant of Restricted Stock or Restricted Stock Units.  Subject to the
terms and provisions of the Plan, the Committee may, at any time and from time
to time, grant Restricted Stock or Restricted Stock Units to Participants in
such amounts as it determines.

8.2       Award Agreement.  Each grant of Restricted Stock or Restricted Stock
Units will be evidenced by an Award Agreement that specifies the Restriction
Periods, the number of Shares or Share equivalent units granted, and such other
provisions as the Committee determines.

8.3       Other Restrictions.  Subject to Article 12, the Committee may impose
such other conditions or restrictions on any Restricted Stock or Restricted
Stock Units as it deems advisable, including, without limitation, restrictions
based upon the achievement of specific performance objectives (Company-wide,
business unit, individual, or any combination of them), time-based restrictions
on vesting, and restrictions under applicable federal or state securities
laws.  The Committee may provide that restrictions established under this
Section 8.4 as to any given Award will lapse all at once or in installments.



- 13 -

--------------------------------------------------------------------------------





The Company will retain the certificates representing Shares of Restricted Stock
in its possession until all conditions and restrictions applicable to the Shares
have been satisfied.

8.4       Payment of Awards.  Except as otherwise provided in this Article 8,
Shares covered by each Restricted Stock grant will become freely transferable by
the Participant after the last day of the applicable Restriction Period, and
Share equivalent units covered by a Restricted Stock Unit Award will be paid out
in Shares to the Participant as soon as administratively practicable following
the last day of the applicable Restriction Period, or on the date provided in
the Award Agreement, but in no event later than 2-1/2 months following the end
of the calendar year or the Company’s tax year containing the last day of the
Restriction Period.

8.5       Voting Rights.  During the Restriction Period, Participants holding
Shares of Restricted Stock may exercise full voting rights with respect to those
Shares.

8.6       Dividends and Other Distributions.  During the Restriction Period,
Participants awarded Shares of Restricted Stock hereunder will be credited with
regular cash dividends paid on those Shares.  Dividends on vested Shares shall
be paid at the same time as dividends are paid to other Company
shareholders.  Dividends on unvested Shares shall be subject to the same vesting
conditions and risk of forfeiture as the underlying Shares, and shall be paid to
the Participant no later than 2-1/2 months following the end of the calendar
year or the Company’s tax year in which the underlying Shares vest.

An Award Agreement may provide that, during the Restriction Period, Participants
awarded Restricted Stock Units shall be credited with dividend equivalents
deemed reinvested in additional RSUs which are subject to the same vesting
conditions as the underlying RSUs.  Such dividend equivalents shall be subject
to the same vesting conditions and risk of forfeiture as the underlying
Restricted Stock Units, and will be paid to the Participant as and when the
underlying Restricted Stock Units are paid.

8.7       Termination of Service.  Each Award Agreement will set forth the
extent to which vesting will be accelerated in connection with a termination of
Service.  These terms will be determined by the Committee in its sole
discretion, need not be uniform among all Awards of Restricted Stock, and may
reflect, among other things, distinctions based on the reasons for termination
of Service.

Article 9.                        Performance Shares

9.1       Grant of Performance Shares.  Subject to the terms of the Plan,
Performance Shares may be granted to Participants in such amounts and upon such
terms, and at any time and from time to time, as the Committee determines.  The
Award of Performance Shares may be based on the Participant's attainment of
performance objectives, or the vesting of an Award of Performance Shares may be
based on the Participant's attainment of performance objectives, each as
described in this Article 9.

9.2       Value of Performance Shares.  Each Performance Share will have an
initial value equal to the Fair Market Value of a Share on the date of
grant.  The Committee will set performance objectives in its discretion which,
depending on the extent to which they are met, will determine the number or
value (or both) of Performance Shares that will be paid out to the
Participant.  For purposes of this Article 9, the time period during which the
performance objectives must be met will be called a "Performance Period" and
will be set by the Committee in its discretion.



- 14 -

--------------------------------------------------------------------------------





9.3       Earning of Performance Shares.  Subject to the terms of this Plan,
after the applicable Performance Period has ended and the Performance Shares
have vested, the holder of Performance Shares will be entitled to receive payout
on the number and value of Performance Shares earned by the Participant over the
Performance Period, to be determined as a function of the extent to which the
corresponding performance objectives have been achieved.

9.4       Award Agreement.  Each grant of Performance Shares will be evidenced
by an Award Agreement specifying the material terms and conditions of the Award
(including the form of payment of earned Performance Shares), and such other
provisions as the Committee determines.

9.5       Form and Timing of Payment of Performance Shares.  Earned and vested
Performance Shares will be paid out no later than two and one-half (2-1/2)
months following the end of the calendar year or the Company’s tax year in which
the Performance Shares are earned and vested.  The Committee will pay earned and
vested Performance Shares in the form of cash, in Shares, or in a combination of
cash and Shares, as specified in the Award Agreement.  Performance Shares may be
paid subject to any restrictions deemed appropriate by the Committee.

9.6       Termination of Service.  Each Award Agreement will set forth the
extent to which vesting will be accelerated in connection with a termination of
Service.  These terms will be determined by the Committee, in its sole
discretion, need not be uniform among all Awards of Performance Shares, and may
reflect, among other things, distinctions based on the reasons for termination
of Service.

Article 10.                       Other Stock Awards

Subject to the terms of the Plan, other Stock Awards may be granted to
Participants in such amounts and upon such terms, and at any time and from time
to time, as the Committee determines.  

Article 11.                       Performance Measures

Unless and until the Committee proposes and the Company's shareholders approve a
change in the general performance measures set forth in this Article 11, the
performance measure(s) to be used for purposes of Awards designed to qualify for
the Performance-Based Exception will be chosen from among the following
alternatives (or in any combination of such alternatives):

(a)       net earnings;

(b)      operating earnings or income;

(c)       earnings growth;



- 15 -

--------------------------------------------------------------------------------





(d)       net income (absolute or competitive growth rates comparative);

(e)       net income applicable to Shares;

(f)       cash flow, including operating cash flow, free cash flow, discounted
cash flow return on investment, and cash flow in excess of cost of capital;

(g)      earnings per Share;

(h)       return on shareholders' equity (absolute or peer-group comparative);

(i)       stock price (absolute or peer-group comparative);

(j)       absolute and/or relative return on common shareholders' equity;

(k)       absolute and/or relative return on capital;

(l)       absolute and/or relative return on assets;

(m)      economic value added (income in excess of cost of capital);

(n)       customer satisfaction;

(o)       expense reduction;

(p)       ratio of operating expenses to operating revenues;

(q)      gross revenue or revenue by pre-defined business segment (absolute or
competitive growth rates comparative);

(r)       revenue backlog; and

(s)       margins realized on delivered services.

The Committee will have the discretion to adjust targets set for preestablished
performance objectives; however, Awards designed to qualify for the
Performance-Based Exception may not be adjusted upward, except to the extent
permitted under Code Section 162(m), to reflect accounting changes or other
events.

If Code Section 162(m) or other applicable tax or securities laws change to
allow the Committee discretion to change the types of performance measures
without obtaining shareholder approval, the Committee will have sole discretion
to make such changes without obtaining shareholder approval.  In addition, if
the Committee determines it is advisable to grant Awards that will not qualify
for the Performance-Based Exception, the Committee may grant Awards that do not
so qualify.

Article 12.           Beneficiary Designation

Each Participant may, from time to time, name any beneficiary or beneficiaries
(who may be named contingently or successively) to whom any benefit under the
Plan is to be paid in case the Participant should die before receiving any or
all of his or her Plan benefits.  Each beneficiary designation will revoke all
prior designations by the same Participant, must be in a form prescribed by the
Committee, and must be made during the Participant's lifetime.  If the
Participant's designated beneficiary predeceases the Participant or no
beneficiary has been designated, benefits remaining unpaid at the Participant's
death will be paid to the Participant's estate or other entity described in the
Participant's Award Agreement.



- 16 -

--------------------------------------------------------------------------------





Article 13.       Deferrals and Code Section 409A  

          13.1      Deferrals.  The Committee may permit or require a
Participant to defer receipt of cash or Shares that would otherwise be due to
him or her under the Plan upon the vesting or settlement of any Award other than
an Option in accordance with any plan adopted for that purpose by the Company or
such rules and procedures as the Committee may establish.  Any such plan, rules
or procedures shall comply with the requirements of Code Section 409A, including
those with respect to the time when a deferral election may be made, the period
of the deferral and the events that would result in the payment of the deferred
amount.

          13.2      Termination of Service.  Nothwithstanding anything to the
contrary in this Plan, if any Award hereunder is subject to Code Section 409A,
in the case of any amount payable under such Award upon a termination of
Service, a termination of Service will be deemed to have occurred at such time
as the Participant has experienced a “separation from service” as such term is
defined for purposes of Code Section 409A.

          13.3      Timing of Payment to a Specified Employee.  If any amount
shall be payable with respect to any Award hereunder as a result of a
Participant’s “separation from service” at such time as the Participant is a
“specified employee” and such amount is subject to the provisions of Code
Section 409A, then notwithstanding any other provision of this Plan, no payment
shall be made, except as permitted under Code Section 409A, prior to the first
day of the seventh (7th) calendar month beginning after the Participant’s
separation from service (or the date of his or her earlier death). The Company
may adopt a specified employee policy that will apply to identify the specified
employees for all deferred compensation plans subject to Code Section 409A;
otherwise, specified employees will be identified using the default standards
contained in the regulations under Code Section 409A.

Article 14.        Rights of Participants

          14.1       Employment and Service.  Nothing in the Plan will confer
upon any Participant any right to continue in the employ or Service of the
Company or any Affiliate, or interfere with or limit in any way the right of the
Company or any Affiliate to terminate any Participant's employment or Service at
any time.

          14.2       Participation.  No Employee, Consultant or Director will
have the right to receive an Award under this Plan, or, having received any
Award, to receive a future Award.

Article 15         Amendment, Modification and Termination

          15.1       Amendment, Modification and Termination.  The Committee may
at any time and from time to time, alter, amend, modify or terminate the Plan in
whole or in part.  The Committee will not, however, increase the number of
Shares that may be issued or transferred to Participants under the Plan, as
described in the first sentence of Section 4.1 (and subject to adjustment as
provided in Sections 4.2 and 4.3).

Subject to the terms and conditions of the Plan, the Committee may modify,
extend or renew outstanding Awards under the Plan, or accept the surrender of
outstanding Awards (to the extent not already exercised) and grant new Awards in
substitution of them (to the extent not already exercised).  The Committee will
not, however, modify any outstanding Option so as to specify a lower Exercise
Price, without the approval of the Company's shareholders.  Notwithstanding the
foregoing, no modification of an Award will materially alter or impair any
rights or obligations under any Award already granted under the Plan, without
the prior written consent of the Participant.



- 17 -

--------------------------------------------------------------------------------





15.2 Adjustment of Awards Upon the Occurrence of Certain Events.

(a)       Equity Restructurings. If the outstanding Shares are increased,
decreased, changed into or exchanged for a different number or kind of shares or
securities of the Company through a non-reciprocal transaction between the
Company and its stockholders that causes the per Share fair value underlying an
Award to change, such as stock dividend, stock split, spin-off, rights offering,
recapitalization through a large, non-recurring cash dividend, or other similar
transaction, a proportionate adjustment shall be made to the number or kind of
shares or securities allocated to Awards that have been granted prior to any
such change. Any such adjustment in an outstanding Stock Option (or Stock
Appreciation Right) shall be made without change in the aggregate purchase price
applicable to the unexercised portion of such Stock Option (or Stock
Appreciation Right) but with a corresponding adjustment in the Exercise Price
for each Share or other unit of any security covered by such Stock Option (or
Stock Appreciation Right).

(b)       Reciprocal Transactions. The Committee may, but shall not be obligated
to, make an appropriate and proportionate adjustment to an Award or to the
Exercise Price of any outstanding Award, and/or grant an additional Award to the
holder of any outstanding Award, to compensate for the diminution in the
intrinsic value of the Shares resulting from any reciprocal transaction.

(c)       Certain Unusual or Nonrecurring Events. In recognition of unusual or
nonrecurring events affecting the Company or its financial statements, or in
recognition of changes in applicable laws, regulations, or accounting
principles, and, whenever the Committee determines that adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, the Committee
may, using reasonable care, make adjustments in the terms and conditions of, and
the criteria included in, Awards. In case of an Award designed to qualify for
the Performance-Based Exception (as defined in Code Section 162(m)), the
Committee will take care not to make an adjustment that would disqualify the
Award.

(d)       Fractional Shares and Notice. Fractional Shares resulting from any
adjustment in Awards pursuant to this Section 15.2 may be settled in cash or
otherwise as the Committee determines. The Company will give notice of any
adjustment to each Participant who holds an Award that has been adjusted and the
adjustment (whether or not such notice is given) will be effective and binding
for all Plan purposes.



- 18 -

--------------------------------------------------------------------------------





15.3      Awards Previously Granted.  No termination, amendment or modification
of the Plan will adversely affect in any material way any Award already granted,
without the written consent of the Participant who holds the Award.

15.4      Compliance with Code Section 162(m).  Awards will comply with the
requirements of Code Section 162(m), if the Committee determines that such
compliance is desired with respect to an Award available for grant under the
Plan.  In addition, if changes are made to Code Section 162(m) to permit greater
flexibility as to any Award available under the Plan, the Committee may, subject
to this Article 15, make any adjustments it deems appropriate.

Article 16.                        Nontransferability of Awards.  

Except as otherwise provided in a Participant's Award Agreement, no Option, SAR,
Performance Share, Restricted Stock, or Restricted Stock Unit granted under the
Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution, or
pursuant to a domestic relations order (as defined in Code Section 414(p)).  All
rights with respect to Performance Shares, Restricted Stock, Restricted Stock
Units and other Stock Awards will be available during the Participant's lifetime
only to the Participant or his or her guardian or legal representative.  Except
as otherwise provided in a Participant's Award Agreement or in paragraph (a)
below, all Options and SARs will be exercisable during the Participant's
lifetime only by the Participant or his or her guardian or legal
representative.  The Participant's beneficiary may exercise the Participant's
rights to the extent they are exercisable under the Plan following the
Participant's death.  The Committee may, in its discretion, require a
Participant's guardian, legal representative or beneficiary to supply it with
the evidence the Committee deems necessary to establish the authority of the
guardian, legal representative or beneficiary to act on behalf of the
Participant.

(a)       Notwithstanding the foregoing, with respect to any Nonstatutory Stock
Options, each Participant shall be permitted at all times to transfer any or all
of the Options, or, in the event the Options have not yet been issued to the
Participant, the Company shall be permitted to issue any or all of the Options,
to certain trusts designated by the Participant as long as such transfer or
issuance is made as a gift (i.e., a transfer for no consideration, with donative
intent), whether during lifetime or to take effect upon (or as a consequence of)
his or her death, to his or her spouse or children.  Gifts in trust shall be
deemed gifts to every beneficiary and contingent beneficiary, and so shall not
be permitted under this paragraph (a) if the beneficiaries or contingent
beneficiaries shall include anyone other than such spouse or
children.  Transfers to a spouse or child for consideration, regardless of the
amount, shall not be permitted under this Section.

(b)       Any Options issued or transferred under this Article 16 shall be
subject to all terms and conditions contained in the Plan and the applicable
Award Agreement.  If the Committee makes an Option transferable, such Option
shall contain such additional terms and conditions, as the Committee deems
appropriate.



- 19 -

--------------------------------------------------------------------------------





Article 17.         Withholding

17.1      Tax Withholding.  The Company will have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, the
minimum amount necessary to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising under this Plan.

17.2      Share Withholding.  With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock,
or upon any other taxable event arising as a result of Awards granted hereunder,
the Company may satisfy the minimum withholding requirement for supplemental
wages, in whole or in part, by withholding Shares having a Fair Market Value
(determined on the date the Participant recognizes taxable income on the Award)
equal to the minimum withholding tax required to be collected on the
transaction.  The Participant may elect, subject to the approval of the
Committee, to deliver the necessary funds to satisfy the withholding obligation
to the Company, in which case there will be no reduction in the Shares otherwise
distributable to the Participant.

Article 18.         Indemnification

Each person who is or has been a member of the Committee or the Board, and any
officer or Employee to whom the Committee has delegated authority under Section
3.1 or 3.2 of the Plan, will be indemnified and held harmless by the Company
from and against any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with or as a result of any
claim, action, suit or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken, or failure to act,
under the Plan.  Each such person will also be indemnified and held harmless by
the Company from and against any and all amounts paid by him or her in a
settlement approved by the Company, or paid by him or her in satisfaction of any
judgment, of or in a claim, action, suit or proceeding against him or her and
described in the previous sentence, so long as he or she gives the Company an
opportunity, at its own expense, to handle and defend the claim, action, suit or
proceeding before he or she undertakes to handle and defend it.  The foregoing
right of indemnification will not be exclusive of any other rights of
indemnification to which a person who is or has been a member of the Committee
or the Board may be entitled under the Company's Articles of Incorporation or
By-Laws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify him or her or hold him or her harmless.

Article 19.         Successors

All obligations of the Company under the Plan or any Award Agreement will be
binding on any successor to the Company, whether the existence of the successor
results from a direct or indirect purchase of all or substantially all of the
business or assets of the Company or both, or a merger, consolidation, or
otherwise.

Article 20.         Breach of Restrictive Covenants

An Award Agreement may provide that, notwithstanding any other provision of this
Plan to the contrary, if the Participant breaches any competition,
nonsolicitation or nondisclosure provisions contained in the Award Agreement,
whether during or after termination of Service, the Participant will forfeit:



- 20 -

--------------------------------------------------------------------------------





(a)       any and all Awards granted or transferred to him or her under the
Plan, including Awards that have become Vested; and

(b)       the profit the Participant has realized on the exercise of any Awards,
which is the difference between the Exercise Price of the Awards and the
applicable Fair Market Value of the Shares (the Participant may be required to
repay such difference to the Company).

Article 21.           Legal Construction

21.1      Number.  Except where otherwise indicated by the context, any plural
term used in this Plan includes the singular and a singular term includes the
plural.

21.2      Severability.  If any provision of the Plan is held illegal or invalid
for any reason, the illegality or invalidity will not affect the remaining parts
of the Plan, and the Plan will be construed and enforced as if the illegal or
invalid provision had not been included.

21.3      Requirements of Law.  The granting of Awards and the issuance of Share
or cash payouts under the Plan will be subject to all applicable laws, rules,
and regulations, and to any approvals by governmental agencies or national
securities exchanges as may be required.

21.4      Securities Law Compliance.  As to any individual who is, on the
relevant date, an officer, director or ten percent beneficial owner of any class
of the Company's equity securities that is registered pursuant to Section 12 of
the Exchange Act, all as defined under Section 16 of the Exchange Act,
transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 under the Exchange Act, or any successor rule.  To the
extent any provision of the Plan or action by the Committee fails to so comply,
it will be deemed null and void, to the extent permitted by law and deemed
advisable by the Committee.

If at any time the Committee determines that exercising an Option or SAR or
issuing Shares pursuant to an Award would violate applicable securities laws,
the Option or SAR will not be exercisable, and the Company will not be required
to issue Shares.  The Company may require a Participant to make written
representations it deems necessary or desirable to comply with applicable
securities laws.  No person who acquires Shares under the Plan may sell the
Shares, unless he or she makes the offer and sale pursuant to an effective
registration statement under the Exchange Act, which is current and includes the
Shares to be sold, or an exemption from the registration requirements of the
Exchange Act.

21.5      Awards to Foreign Nationals and Employees Outside the United
States.  To the extent the Committee deems it necessary, appropriate or
desirable to comply with foreign law or practice and to further the purposes of
this Plan, the Committee may, without amending the Plan, (i) establish rules
applicable to Awards granted to Participants who are foreign nationals or are
employed outside the United States, or both, including rules that differ from
those set forth in this Plan, and (ii) grant Awards to such Participants in
accordance with those rules.

21.6      Unfunded Status of the Plan.  The Plan is intended to constitute an
"unfunded" plan for incentive and deferred compensation.  With respect to any
payments or deliveries of Shares not yet made to a Participant by the Company,
the Participant's rights are no greater than those of a general creditor of the
Company.  The Committee may authorize the establishment of trusts or other
arrangements to meet the obligations created under the Plan, so long as the
arrangement does not cause the Plan to lose its legal status as an unfunded
plan.



- 21 -

--------------------------------------------------------------------------------





21.7      Governing Law.  To the extent not preempted by federal law, the Plan
and all agreements hereunder will be construed in accordance with and governed
by the laws of the State of Minnesota.

21.8      Electronic Delivery and Evidence of Award.  The Company may deliver by
email or other electronic means (including posting on a web site maintained by
the Company or by a third party) all documents relating to the Plan or any Award
hereunder (including, without limitation, any Award Agreement and prospectus
required by the SEC) and all other documents that the Company is required to
deliver to its securities holders (including, without limitation, annual reports
and proxy statements).  In addition, evidence of an Award may be in electronic
form, may be limited to notation on the books and records of the Company and,
with the approval of the Board, need not be signed by a representative of the
Company or a Participant. Any Shares that become deliverable to the Participant
pursuant to the Plan may be issued in certificate form in the name of the
Participant or in book entry form in the name of the Participant.   

21.9      No Limitation on Rights of the Company.  The grant of the Award does
not and will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure,
or to merge, consolidate, dissolve, liquidate, sell or transfer all or any part
of its business or assets.

21.10     Participant to Have No Rights as a Shareholder.  Before the date as of
which he or she is recorded on the books of the Company as the holder of any
Shares underlying an Award, a Participant will have no rights as a shareholder
with respect to those Shares.



- 22 -

--------------------------------------------------------------------------------

